Case: 19-40459      Document: 00515362075         Page: 1    Date Filed: 03/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-40459
                                                                                FILED
                                                                          March 27, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
DUSTIN MITCHELL,

                                                 Plaintiff-Appellant

v.

DENTON COUNTY; FNU INMAN, Sergeant, Denton County; TRACY
MURPHREE; FNU CORDELL, Sergeant,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CV-399


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Dustin Mitchell, Texas prisoner # 2221593, appeals the district court’s
order overruling his objections to the magistrate judge’s rulings denying his
motion for leave to file a third amended complaint, denying his motion to
appoint counsel, and striking his third amended complaint from the record in
his civil rights action under 42 U.S.C. § 1983. The interlocutory order at issue



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40459    Document: 00515362075     Page: 2   Date Filed: 03/27/2020


                                 No. 19-40459

is not an appealable order. See Williams v. Catoe, 946 F.3d 278, 279-81 (5th
Cir. 2020) (en banc); Askanase v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th
Cir. 1993). Accordingly, we lack jurisdiction to entertain this appeal.
      APPEAL DISMISSED FOR LACK OF JURISDICTION.




                                       2